Title: To Thomas Jefferson from Frederick H. Wollaston, 9 December 1807
From: Wollaston, Frederick H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 9. Decr. 1807.
                        
                        I have the honor to forward to y E. a letter from your estimable friend Mr. Mazzei, whom I left at Pisa on
                            the 19th. Septr. recovering fast from his late dangerous illness.
                        He desired me to take particular care of a Box containing 12 Bottles of Wine, which I should be glad to know
                             if you wish to have forwarded to you by the Coasters going to Washington, or delivered to  the Collector of the Customs here who has offered to take charge of it.
                        I hope in a few weeks to deliver to you in person a small phial of Strawberry Seeds from the abovenamed
                            respectable friend, with the personal respects of 
                  Sir Your most obedient humble Servant
                        
                            Frede. H: Wollaston
                            
                            at Mr. Willm: Waln’s
                        
                    